Per Curiam.

The record does not disclose a defect of such a substantial nature as to impose liability upon defendant under Section 723.01, Revised Code. The facts bring the case within the rule laid down in Gallagher v. City of Toledo, 168 Ohio St., 508, 156 N. E. (2d), 466, and Buckley v. City of Portsmouth, 168 Ohio St., 513, 156 N. E. (2d), 468. The judgment of the Court of Appeals is affirmed on authority of those cases, and final judgment is rendered for defendant.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and Peck, JJ., concur.